internal_revenue_service number release date index number 468a ---------------------------------- ------------------------------------------------------------ -------------- --------------------------- -------------------------- --------------------------------------- department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-112436-07 date date legend taxpayer company holding_company --------------------------- ----------------------- --------------------------------- ----------------------- ------------------- ------ -------------- --------- ------------- ------------------------- newco state a state b plant ------------------------------------------------------------------------ commission a commission b commission c commission d a -------------------------- ------------------------------------------- -------------------------------------------------- ---------------------------------- ------------ ----------------------------------------------------- plr-112436-07 dear -------------------- this letter responds to your request for private_letter_ruling dated ------------------- you requested that we rule on certain tax consequences under sec_468a of the internal_revenue_code to company newco and the qualified nuclear decommissioning fund with respect to plant of the reorganization discussed below facts taxpayer has represented the following facts and information relating to the ruling_request taxpayer a registered public_utility holding_company is the parent of an affiliated_group of subsidiary corporations company is a subsidiary of taxpayer company a regulated_public_utility corporation organized in state a is engaged in the generation transmission and distribution or electricity to customers in states a and b company is the owner and operator of plant as well as the concomitant obligation to decommission plant company represents that it has a qualifying interest in plant as defined in sec_1_468a-1 of the treasury regulations of percent company has established a qualified nuclear decommissioning trust the qdt to fulfill its obligation to decommission plant at the suggestion of the staff of commission b taxpayer and company propose to undertake a two-step process of restructuring on a under step one holding_company will form a new limited_liability_company newco newco will elect to be classified as a corporation for federal_income_tax purposes newco will be a regulated_public_utility subject_to the same regulatory jurisdiction as company under step two company including its ownership_interest in plant and the related qdt will merge into newco with newco the surviving entity taxpayer represents that this conversion will qualify as a tax-free reorganization under sec_368 of the internal_revenue_code newco will be a regulated_public_utility subject_to the jurisdiction of commissions a b and d taxpayer has requested the following rulings requested ruling the qdt will not be disqualified by reason of either the merger of company into newco or the transfer of the qdt from company to newco in the course of the proposed restructuring thus the qdt will continue to be treated as a qdt that satisfies the requirements of sec_468a and sec_1_468a-6 of the regulations thereunder plr-112436-07 requested ruling the qdt will not recognize any gain_or_loss or otherwise take any income_or_deduction into account as a result of either the merger of company into newco or the transfer of the qdt from company to newco in the course of the proposed restructuring requested ruling neither taxpayer company nor newco will recognize any gain_or_loss or take any income_or_deduction into account as a result of the transfer of the qdt from company to newco in the course of the proposed restructuring requested ruling pursuant to sec_1_468a-6 after the restructuring the qdt will have a tax basis in each of their assets that is the same as the tax basis in those assets immediately prior to the proposed restructuring law and analysis sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5 provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant if a nuclear power plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate funds maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund sec_1_468a-6 provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met specifically sec_1_468a-6 provides that sec_1_468a-6 applies if-- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired plr-112436-07 ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant iii either a proportionate amount which could include all of the assets of the transferor’s qualified nuclear decommissioning fund is transferred to a qualified nuclear decommissioning fund of the transferee or the transferor’s entire qualified nuclear decommissioning fund is transferred to the transferee provided in the latter case or if the transferee receives all of the assets in the transferor’s qualified nuclear decommissioning fund but not the transferor’s qualified nuclear decommissioning fund that the transferee acquires the transferor’s entire qualifying interest in the plant and iv the transferee continues to satisfy the requirements of sec_1_468a-5 which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6 provides that a disposition that satisfies the requirements of sec_1_468a-6 will have the following tax consequences at the time it occurs neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund plr-112436-07 transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s qualified nuclear decommissioning fund that is the same as the basis of those assets in the transferor’s qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a conclusions based on the information submitted by taxpayer we reach the following conclusions the conversion of company into newco and the transfer of the qdt from company to newco in the course of the proposed restructuring qualify as dispositions under the general provisions of sec_1_468a-6 accordingly pursuant to sec_1_468a-6 and sec_1_468a-6 the qdt will not be disqualified by reason of the conversion of company into newco and the transfer of the qdt from company to newco in the course of the proposed restructuring in addition taxpayer company newco and the qdt will not recognize any gain_or_loss or otherwise take any income_or_deduction into account solely by reason of the conversion of company into newco and the transfer of the qdt from company to newco in the course of the proposed restructuring further pursuant to sec_1_468a-6 after the restructuring the qdt will have a basis in the assets held equal to the basis of such assets in the qualified nuclear decommissioning fund immediately prior to the transfer of the qdt from company to newco while it owns interests in plant newco is eligible to maintain the qualified nuclear decommissioning fund except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this includes but is not limited to any opinion on the tax consequences of the proposed restructuring outside of the transfer of the qdt effective date amendments were made to sec_468a by the energy tax incentives act of publaw_109_58 119_stat_594 regulations based on these amendments are being developed but have not yet been proposed the discussion above is based on the law in effect prior to date however this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure plr-112436-07 of revproc_2007_1 2007_1_irb_1 however when the criteria in section dollar_figure of revproc_2007_1 2007_1_irb_50 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to taxpayer’s authorized representative we are also sending a copy of this letter_ruling to taxpayer and to the industry director natural_resources lm nr sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
